UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4248


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN LYNN GEORGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00189-WO-2)


Submitted:   November 3, 2016             Decided:   November 10, 2016


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robin Lynn George pleaded guilty to sexual exploitation of

a minor by a parent for the production of child pornography, in

violation    of    18       U.S.C.      § 2251(b),         (e)   (2012).        The      district

court    imposed       a    below-Guidelines           252-month       sentence.            George

appeals,      claiming             that     the        sentence         is      substantively

unreasonable.               George      contends        that     the     district        court’s

sentence exceeds the length necessary to satisfy the purposes of

sentencing set forth in 18 U.S.C. § 3553(a) (2012).

     We     review          a      sentence       for       reasonableness           under       “a

deferential       abuse-of-discretion                  standard.”        Gall       v.      United

States,    552     U.S.          38,   51   (2007).          Reasonableness           has      both

procedural       and       substantive        components.              Id.      To       evaluate

substantive       reasonableness,           we       consider    “the       totality      of    the

circumstances.”            Id.

     The court presumes reasonable the length of a downward-

variance sentence.                United States v. Susi, 674 F.3d 278, 289

(4th Cir. 2012).                We may consider the extent that a sentence

varies from the applicable Guidelines range, “but must give due

deference to the district court’s decision that the § 3553(a)

factors,    on     a       whole,      justify       the    extent     of    the     variance.”

United    States       v.    Diosdado-Star,           630    F.3d    359,     366     (4th     Cir.

2011).     Section 3553(a) provides that the court should consider

the following factors when imposing a sentence:

                                                 2
      (1) the nature and circumstances of the offense and
      the history and characteristics of the defendant;

      (2)   the need for the sentence imposed--

            (A) to reflect the seriousness of the offense,
            to promote respect for the law, and to provide
            just punishment for the offense;

            (B) to afford         adequate    deterrence    to   criminal
            conduct;

            (C) to protect the public from further crimes of
            the defendant; and

            (D) to    provide   the  defendant  with   needed
            educational or vocational training, medical care,
            or other correctional treatment in the most
            effective manner[.]

      After reviewing the record, we find that George failed to

rebut the presumption of reasonableness afforded her downward-

variance    sentence.      The     district   court    contemplated   all    the

mitigating factors that George cites on appeal:               the unusualness

of her behavior while dating the man who coerced her offenses,

her susceptibility to that coercion, and her vulnerability after

the death of her husband.              The court also assessed the nature

and   circumstances       of     the   offense   without     overvaluing    it.

Finally, the court addressed each of the four factors listed in

§ 3553(a)(2), sufficiently accounting for all the purposes of

sentencing.    Thus, the court imposed a substantively reasonable

sentence.

      Accordingly, we affirm the district court’s judgment.                  We

dispense    with   oral        argument   because     the   facts   and    legal


                                          3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4